DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 12, 14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (US 2020/0135122).

	Regarding claims 1 and 19
	Song et al. shows the image display apparatus comprising: a panel (100) configured to display an image (see for example Fig. 1); a backlight (120) comprising a plurality of light sources configured to output light to the panel (see for example Figs. 2-3B); a light source driver configured to drive the plurality of light sources (see for example para. 0071-0076); and a processor (130) configured to control the light source driver (see for example para. 0071-0076), wherein the processor is further configured to change a turn on duty of a first light source corresponding to a moving object area in an input image and to change a level of current flowing to the first light source (see for example Figs. 9A-9B and para. 0058-0060 and  0072-0076).  

	Regarding claim 2
	Song et al. further shows, wherein the processor is further configured to decrease the turn on duty of the first light source based at least in part on a movement of the moving object area in the input image being greater than or equal to a first reference value and to increase the level of current flowing in the first light source (see for example para. 0072, 0074 and 0076).  

	Regarding claims 3 and 20
	Song et al. further shows, wherein the processor is further configured to: 138Docket 3110-3167 adjust the turn on duty of the first light source corresponding to the moving object area in the 

	Regarding claim 4
	Song et al. further shows, wherein the processor is further configured to decrease the second turn on duty and to increase the current from the second level as movement of the object in the input image increases (see for example para. 0097).  

	Regarding claim 5
	Song et al. further shows, wherein the processor is further configured to: adjust the turn on duty of a second light source corresponding to a background area (taken to be areas other than moving image areas, see for example Figs. 3A-6B) in the input image to a fourth duty based at least in part on the turn on duty of the second light source being set to a third duty and a level of current flowing in the second light source is set 139Docket 3110-3167 to a third level (see for example Figs. 4A-4B that shows multiple levels for different areas/blocks of the screen), wherein the third duty is less than the first duty, wherein the third level is lower than the first level, wherein the fourth duty is less than the third duty (taken to be a different area, see Figs. 4A-4B and para. 0083-0089), and adjust the level of current flowing in the light source to a fourth level during the first 

	Regarding claim 6
	Song et al. further shows, wherein the processor is further configured to: adjust the turn on duty of the first light source corresponding to the moving object area in the input image to a second duty based at least in part on movement of the object area in the input image being greater than or equal to a first references value in a state in which the turn on duty of the first light source is set to a first duty and the level of current flowing in the first light source is set to a first level (see for example Figs. 4A-4B, 7A-7C  and 11B and para. 0076, 0086 and 0101), wherein the second duty is less than the first duty, and adjust the level of current flowing in the light source to a second level during a first frame period, wherein the second level is higher than the first level (see for example para. 0097-0098).  


	Regarding claim 7
	Song et al. further shows, wherein the processor is further configured to: 140Docket 3110-3167 adjust the turn on duty of a first light source corresponding to the moving object area in the input image to a fifth duty based at least in part on movement of the object area in the input image being less than a first reference value in a state in which the turn on duty of the first light source in the input image is set to a first duty and the level of current flowing in the first light source is set to a first level, wherein the fifth duty is greater than the first duty, and adjust the level of current flowing in the first light source to a fifth level during a first frame period, wherein the fifth level is lower than the first level  (see for 

	Regarding claim 8
	Song et al. further shows, wherein the processor is further configured to increase the fifth duty and to decrease the fifth level as the movement of the object in the input image decreases (also taken to be adjusting the duty from one frame to another based on the movement and how close or far the object is away from the display block, see for example Figs. 4A-4B and 7A-7C and para. 0096-0102).  

	Regarding claim 9
	Song et al. further shows, wherein the processor is further configured to: adjust the turn on duty of a second light source corresponding to a background area in the input image to a sixth duty based at least in part on the movement of the object area in the input image being less than a first reference value in the state in which the turn on duty of 141Docket 3110-3167 the second light source is set to a third duty, and the level of current flowing in the second light source is set to a third level, wherein the third duty is less than the first duty, wherein the third level is lower than the first level, wherein the sixth duty is greater than the third duty, and adjust the level of current flowing in the second light source to a sixth level during the first frame period, wherein the sixth level is lower than the third level  (see for example Figs. 4A-4B and 7A-7C that shows multiple levels for different areas/blocks of the screen, including first, second, third, fourth, fifth, sixth duty based on 

	Regarding claim 10
	Song et al. further shows, wherein the processor is further configured to: adjust the turn on duty of the first light source corresponding to the moving object area in the input image to a second duty based at least in part on movement of the object area in the input image being greater than or equal to a first reference value and a vertical synchronization frequency being a first frequency (taken to be inherent since the first vertical synchronization frequency is taken to same as the current vertical synchronization frequency set for displaying the image, see for example para. 0136)  in a state in which the turn on duty of the first light source is set to a first duty and the level of current flowing in the first light source is set to a first level, wherein the second duty is less than the first duty, and adjust the level of current flowing in the first light source to a second level during a first frame 142Docket 3110-3167 period, wherein the second level is higher than the first level  (see for example Figs. 4A-4B, 7A-7C  and 11B and para. 0076, 0086 and 0101).

	Regarding claim 12
	Song et al. further shows, wherein the processor is further configured to: adjust the turn on duty of a second light source corresponding to a background area in the input image to a fourth duty based at least in part on movement of the 143Docket 3110-3167object area in the input image being greater than or equal to a first reference value and a vertical synchronization frequency being a first frequency (taken to be inherent since the first vertical synchronization frequency is taken to same as the current vertical synchronization frequency set for displaying the image, see for example para. 0136)  in 

	Regarding claim 14
	Song et al. further shows, wherein the processor is further configured to: adjust the turn on duty of the first light source corresponding to the moving object area in the input image to a fifth duty based at least in part on movement of the object area in the input image being less than a first reference value and a vertical synchronization frequency being a first frequency  (taken to be inherent since the first vertical synchronization frequency is taken to same as the current vertical synchronization frequency set for displaying the image, see for example para. 0136) in a state in which the turn on duty of the first light source is set to the first duty and the level of current flowing in the first light source is set to a first level, wherein the fifth duty is greater than a first duty, and adjust the level of current flowing in the first light source to a fifth level during a first frame period, wherein the fifth level is lower than the first level   (see for example Figs. 4A-4B and 7A-7C that shows multiple levels for different areas/blocks of the screen, including first, second, third, fourth, fifth, sixth duty based on the area of the 

	Regarding claim 16
	Song et al. further shows, wherein the processor is further configured to: adjust the turn on duty of a second light source corresponding to a background area in the input image to a sixth duty based at least in part on the movement of the object area in the input image being less than a first reference value and the vertical synchronization frequency being a first frequency (taken to be inherent since the first vertical synchronization frequency is taken to same as the current vertical synchronization frequency set for displaying the image, see for example para. 0136)  in a state in which the turn on 146Docket 3110-3167 duty of the second light source is set to a third duty and the level of current flowing in the second light source is set to a third level, wherein the third level is lower than the first level, wherein the third duty is less than the first duty, wherein the sixth duty is greater than the third duty, and adjust the level of current flowing in the second light source to a sixth level during the first frame period, wherein the sixth level is lower than the third level (see for example Figs. 4A-4B and 7A-7C that shows multiple levels for different areas/blocks of the screen, including first, second, third, fourth, fifth, sixth duty based on the area of the moving object and other areas close or farther away from the moving object, see also para. 0084-0102).

Regarding claim 18
	Song et al. further shows, wherein the processor is further configured to decrease the turn on duty of a second light source corresponding to a background area in the input image as a distance between the light source and the moving object area in .



Allowable Subject Matter

Claims 11, 13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11, 13, 15 and 17
The prior art of record taken alone or in combination does not teach or suggest the image display apparatus as recited in claim 1, having the further limitations as set forth in claims 11, 13, 15 and 17.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furukawa et al. (US 2014/0139461), Yoshida et al. (US 2010/0103089) and Onishi et al. (US 2011/0316902), all show an image display apparatus having ability of controlling the backlight of the display based on movement of an image.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687